              Case 2:17-cr-00281-RAJ Document 69 Filed 09/11/20 Page 1 of 1




1                                                             The Honorable Richard A. Jones
2
3
4
5
6
7                       UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF WASHINGTON
8
                                    AT SEATTLE
9
       UNITED STATES OF AMERICA,                        NO. CR17-281 RAJ
10
                            Plaintiff
11
                       v.                               ORDER GRANTING UNITED STATES’
12
                                                        MOTION TO FILE A BRIEF IN EXCESS
13     ANGELO GUTIERREZ,
                                                        OF TWELVE PAGES
                            Defendant.
14
15
           The Court, having reviewed the Motion of the United States to File a Brief in
16
     Excess of Twelve Pages, and finding good cause, hereby states:
17
           IT IS ORDERED that the Motion (Dkt. #65) is GRANTED. The United States
18
     may file its Response to Angelo Gutierrez’s Motion for Reduction in Sentence Pursuant
19
     to 18 U.S.C. § 3582(c)(1) that does not exceed 15 pages in length.
20
           DATED this 11th day of September, 2020.
21
22
23
                                                     A
                                                     The Honorable Richard A. Jones
24                                                   United States District Judge
25
26
27
28
      ORDER GRANTING UNITED STATES’ MOTION TO                              UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
      FILE A BRIEF IN EXCESS OF TWELVE PAGES /
                                                                            SEATTLE, WASHINGTON 98101
      United States v. Gutierrez, CR17-281 RAJ - 1                                (2060 553-7970
